Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application, filed on 02/19/2021, of a continuation application, filed on 03/27/2020, of a continuation application, filed on 04/11/2018, in which claims 1-20 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 04/09/2021, 06/22/2021, and 12/03/2021.

Drawings

The Examiner contends that the drawings submitted on 02/19/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 8-15, and 18-20 are rejected on the ground of nonstatutory double patenting over claims 1-23 of U.S. Patent No. 10,648,852. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 10,648,852, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-5, 8-15, and 18-20 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2010/0256501) in view of Hajati (US 2013/0294201).

As to claim 1, Degertekin teaches a micromachined ultrasonic transducer (MUT), comprising:

a first electrode having at least a first asymmetric vibrational mode (see [0114]-[0119] and [0129] and FIGs. 13A and 13B),

wherein the first asymmetric vibrational mode corresponds to a second vibrational frequency ([0112], [0116], and [0122]-[0124]).

Degertekin does not teach a first electrode having at least a first symmetric vibrational mode, wherein the first symmetric vibrational mode corresponds to a first vibrational frequency.

However, Hajati teaches a first electrode having at least a first symmetric vibrational mode, wherein the first symmetric vibrational mode corresponds to a first vibrational frequency (see [0031]-[0034], [0038], and [0042] and FIGs. 1A and 1C for electrodes 102 and 103; see [0031], [0045], and [0056] for vibrational frequency).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Degertekin’s system with Hajati’s system. In Hajati’s disclosure, a pair of drive/sense electrodes are employed. Each of the pair of drive/sense electrodes is coupled to a separate, independent, electrode rail or bus and may therefore be driven to independent electrical potentials by separate drive signals having selectable amplitudes relative to the reference electrode and with a selectable phase between the two drive signals. In one such embodiment, this arrangement enables exploitation of both first and second modes of vibration. By rendering both the first and second modes 

As to claim 11, Degertekin teaches an imaging device, comprising: a transducer array including a plurality of micromachined ultrasonic transducers (MUTs), each of the plurality of MUTs comprising ([0101]-[0104] and [0123]; see [0128]-[0129] and FIG. 17 for cMUT transducer array):

a first electrode having at least a first asymmetric vibrational mode (see [0114]-[0119] and [0129] and FIGs. 13A and 13B),

wherein the first asymmetric vibrational mode corresponds to a second vibrational frequency ([0112], [0116], and [0122]-[0124]).

Degertekin does not teach a first electrode having at least a first symmetric vibrational mode, wherein the first symmetric vibrational mode corresponds to a first vibrational frequency.

However, Hajati teaches a first electrode having at least a first symmetric vibrational mode, wherein the first symmetric vibrational mode corresponds to a first vibrational frequency (see [0031]-[0034], [0038], and [0042] and FIGs. 1A and 1C for electrodes 102 and 103; see [0031], [0045], and [0056] for vibrational frequency).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Degertekin’s system with Hajati’s system. In Hajati’s disclosure, a pair of drive/sense electrodes are employed. Each of the pair of drive/sense electrodes is coupled to a separate, independent, electrode rail or bus and may therefore be driven to independent electrical potentials by separate drive signals having selectable amplitudes relative to the reference electrode and with a selectable phase between the two drive signals. In one such embodiment, this arrangement enables exploitation of both first and second modes of vibration. By rendering both the first and second modes 

As to claim 2, Degertekin further teaches wherein the MUT is a capacitive micromachined ultrasound transducer (cMUT) ([0053]-[0056]).

As to claim 12, Degertekin further teaches wherein each of the plurality of MUTs is a capacitive micromachined ultrasound transducer (cMUT) ([0053]-[0056]).

As to claim 3, the combination of Degertekin and Hajati teaches wherein the MUT is a piezoelectric micromachined ultrasound transducer (pMUT) (Hajati; [0031], [0035], and [0037]).

As to claim 13, the combination of Degertekin and Hajati teaches wherein each of the plurality of MUTs is a piezoelectric micromachined ultrasound transducer (pMUT) (Hajati; [0031], [0035], and [0037]).

As to claims 4 and 14, the combination of Degertekin and Hajati teaches wherein a first axis extends along a direction where the first electrode has a longest dimension and a second axis is normal to the first axis and passes through a midpoint between two ends of the first electrode on the first axis, and where the first electrode is asymmetric with respect to the second axis (Degertekin; see [0114]-[0119] and [0129] and FIGs. 13A and 13B; Hajati; see [0031]-[0034], [0038], and [0042] and FIGs. 1A and 1C for electrodes 102 and 103).

As to claims 5 and 15, the combination of Degertekin and Hajati teaches wherein the first electrode has a plurality of symmetric vibrational modes including the first symmetric vibrational mode and wherein the first electrode has a plurality of asymmetric vibrational modes including the first asymmetric vibrational mode (Degertekin; [0073], [0074], [0104], [0108], [0109], [0112], and [0133]; Hajati; [0028], [0031], and [0045]).

As to claims 8 and 18, the combination of Degertekin and Hajati teaches a substrate, wherein the first electrode is coupled to the substrate; and a second electrode, wherein the second electrode is coupled to the substrate and non-co-planar with the first electrode (Hajati; see [0041]-[0043] and FIGs. 2A and 2B).

As to claims 9 and 19, the combination of Degertekin and Hajati teaches a substrate; a membrane suspending from the substrate; a second electrode disposed on the substrate; and a piezoelectric layer disposed on the second electrode, wherein the first electrode is disposed on the piezoelectric layer (Hajati; see [0041]-[0043] and FIGs. 2A and 2B).

As to claims 10 and 20, the combination of Degertekin and Hajati teaches wherein the piezoelectric layer is formed of at least one or PZT, KNN, PZT-N, PMN-Pt, AIN, Sc-AIN, ZnO, PVDF, and LiNiO3 (Hajati; see [0041]-[0043] and FIGs. 2A and 2B).

Allowable Subject Matter

Claims 6, 7, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482